Citation Nr: 9914909	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-13 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a rating greater than 10 percent for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from September 1965 to 
September 1967.   

Historically, the Board notes that service connection was 
granted for the disorder at issue in May 1997 upon receipt of 
medical records indicating that the appellant had developed a 
cervical spine disability and other disorders resulting from 
the service-connected carcinoma of the hypopharynx.  In his 
Notice of Disagreement filed later that month, the appellant 
limited his challenge to the RO's determination of the degree 
of disability pertaining to his cervical disorder.    

This matter was last before the Board of Veterans' Appeals 
(Board) in May 1998, on appeal from a May 1997 rating 
decision of the Salt Lake City, Utah, Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1998, the Board 
remanded the appellant's claims for the conduct of a 
comprehensive orthopedic examination.

Having reviewed the appellant's contentions and the evidence 
of record pertaining to the claim at issue, the Board is of 
the opinion that the claim is ready for appellate review.


FINDING OF FACT

The appellant's cervical spine disability is moderate in its 
degree, and is characterized by minimal pain, minimal loss of 
range of motion, and significant loss of strength.   



CONCLUSION OF LAW

The appellant's cervical spine disability is not more than 20 
percent disabling. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5290 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks a rating greater than 10 percent for a 
cervical spine disability.  

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994).  The appellant has alleged that the symptoms 
of his service-connected disability are more severe than was 
previously reported.  The Board thus concludes that the 
appellant has presented a well-grounded claim for an 
increased rating for his service-connected disorder.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.

Factual Background

By letter dated in July 1996, the appellant's treating 
physician, J.R.H., M.D., reported that the appellant had 
decreased and limited use of his neck and shoulders.  

The appellant underwent a privately obtained radiographic 
examination in July 1996.  Marrow signal changes were noted 
in the C2, C3 and C4 vertebral bodies, consistent with post-
radiation effect.  

The appellant underwent a VA physical examination in August 
1996.  He reported that he had neck and shoulder pain, and 
that his overall lifting strength was decreased.  He 
displayed 45 degrees of neck flexion, 15 degrees of 
extension, 45 degrees of head rotation to the right, 45 
degrees of head rotation to the left.  He had no pain to 
compression of his neck.  The examiner opined that the 
appellant had a "somewhat limited range of motion of his 
cervical spine."

In an April 1997 physical therapy consultation report, S.O., 
P.T., it was noted that the appellant had complained of right 
neck pain, described by him as dull and "sometimes 
shooting."  Upon clinical examination, he was noted to have 
decreased rotation to the right of the cervical spine, and 
decreased cervical extension.  His shoulder mobility was 
described as within functional limits.  His cervical strength 
was 5/5.

In a June 1997 magnetic resonance imaging report, there was 
no evidence of
cervical adenopathy identified.  Marrow changes were again 
noted in the C2, C3, and C4 vertebral bodies with fatty 
replacement consistent with the effects of radiotherapy.  
There were no other bony abnormalities noted.  The diagnostic 
impression included findings of no adenopathy or mass to 
suggest recurrent or residual disease.  

At the request of the RO, in October 1998, the appellant 
underwent an orthopedic examination by G.R.Z., M.D., an 
independent medical examiner.  The examiner found that the 
appellant was able to flex his neck forward to approximately 
40 degrees.  Backward extension was to 30 degrees; side 
tilting was accomplished on the left to 30 degrees and on the 
right to 26 degrees.  Rotation was accomplished to 70 degrees 
on the right and 45 degrees to the left.  A significant loss 
of a mass of the neck region was noted, as well as bilateral 
scars both on the left and right side of the neck due to 
previous dissections.  There was no real significant muscle 
spasms noted in the cervical region nor in the upper 
trapezius muscles.  However, on strength testing, the 
appellant's neck showed "significant weakness" when the 
examiner requested that the appellant use his forehead and 
the back of his head to push the examiner's hand.  

The examiner noted that the appellant reported chronic pain 
in the cervical region, with occasional increases of pain.  
On a 1 to 10 scale of severity, with 10 representing the most 
severe pain, the appellant reported that he had constant pain 
on a level of 2, and episodic pain of from 5 to 6.  The 
examiner reported that later in the day of the examination, 
the appellant's wife called the examiner's office to report 
that the appellant had a constant pain on a level of 4.  

In relevant part, the diagnosis was a decreased range of 
motion of the cervical spine secondary to post-radiation 
therapy.  The examiner reported that he could find no 
"hard" objective evidence or any significant cervical 
degenerative findings in any of the diagnostic reports 
reviewed.  However, most of the changes in the neck region 
were referable to the soft tissue surrounding the appellant's 
neck.  As to functional limits, the examiner found that the 
appellant did not appear to have any impairments of the upper 
extremities secondary to the neck discomfort and pain.  
Although the appellant did have subjective reports of neck 
pain, the examiner stated that he was unable to confirm the 
existence of the pain by objective measurement.  The examiner 
further noted that the appellant had decreased range of 
motion, especially with regard to the chin and face to the 
left.  The examiner further found that the appellant was 
employable in his current occupation as a food supply and 
services store manager.  


Relevant Law and Regulation

Disability determinations are determined through the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  Separate 
diagnostic codes identify various disabilities.  38 U.S.C. § 
1155; 38 C.F.R. § 3.321(a) and Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The degree of impairment  resulting from a disability 
involves a factual determination of its severity.  Because 
the appellant's claim relative to his cervical disability has 
been in continuous appellate status since the filing of his 
notice of disagreement following the initial grant of service 
connection, the Board's inquiry must be upon all medical and 
lay evidence of record reflecting the severity of his 
disability since the submission of his claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).   

In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); See Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).  

Under the law, the evaluation of the appellant's service-
connected cervical spine disability is determined on the on 
the degree to which motion of the cervical spine is limited.  
38 C.F.R. Part 4, Diagnostic Code 5010.  Slight and moderate 
limitation of cervical motion warrant ratings of 10 and 20 
percent, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  Severe limitation of motion calls for a 30 percent 
disability rating.

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1998). It should also be noted that 
use of terminology such as "mild" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue. All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (1998).

A critical component in this determination is the degree of 
functional loss occasioned by the service-connected disorder.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).  The Court has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) and cases cited therein. Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is for 
or against the claim or is in equipoise.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). If the preponderance of 
the evidence is against the claim, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.
See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.3 (1998); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Analysis

After a careful review of all the evidence of record in light 
of the applicable law, and for the reasons and bases 
discussed below, the Board is of the opinion that the 
severity of the appellant's cervical spine disability  
warrants the assignment of a 20 percent disability rating.  

In August 1996, the appellant was able to move his neck 
rearward to 15 degrees; in October 1998 to 30 degrees.  
Forward flexion on these occasions was to 45 and 40 degrees, 
respectively.  Examiners also recorded right sided rotation 
to 45 degrees in August 1996 and 70 degrees at the latter 
examination.  Left-sided rotation was consistent at 45 
degrees.  As to these clinical findings, the Board is of the 
opinion that they are consistent with the August 1996 VA 
examiner's opinion that the appellant has a "somewhat" 
limited range of motion, and that these findings indicate 
that the appellant's disability is most appropriate described 
as slight and has remained relatively constant in its 
severity throughout the course of the appellate review 
period.  

However, as is noted above, the Board must consider the 
functional loss and pain of a disability rated on the basis 
of limitation of motion.  Deluca, supra.  The Board notes 
that the appellant has described a static level of pain as 2 
on a scale of 10 representing pain at its most severe.  The 
level of static pain is therefore minimal.  The periodic 
exacerbations of pain, as reported by the appellant, do not 
warrant an increased rating.  The Board notes in this respect 
that the appellant's subjective reports of pain do not 
reflect more than a slight impairment, even with the 
appellant's report of episodic pain at a level from 5 to 6.   
In this respect, the appellant has not reported 
symptomatology during flare-ups that would warrant the 
assignment of a rating greater than 10 percent.  The 
examiner's observations also indicate that the appellant's 
disability results in a limited disability of the cervical 
region, with minimal impairment of daily function, thus 
clearly not warranting the assignment of a rating of 20 
percent for moderate disability under the criteria found in 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).  

However, the October 1998 examiner's opinion that the 
appellant had significant weakness of the neck has been 
carefully considered.  Together with the appellant's 
subjective reports, the Board finds the clinical examiner's 
opinion to be probative,  because it evidences that the 
appellant has sustained significant loss of strength, thus 
warranting the assignment of an additional 10 percent 
disability under 38 C.F.R. §§ 4.40 and 4.45 (1998).  See 
DeLuca, supra.


ORDER

A 20 percent evaluation for a cervical spine disability is 
granted, subject to the law and regulations governing the 
payments of monetary benefits.  To that extent, the appeal is 
granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board accords no probative value to the report of the appellant's spouse that 
the appellant's static pain is more than was originally reported by the appellant in 
the clinical setting; the appellant is obviously more aware of the level of his 
subjective pain than is his wife.  

